Exhibit 10.1
EXECUTION VERSION
 
CREDIT AGREEMENT
dated as of
March 31, 2011
among
ROBBINS & MYERS, INC.,
The Subsidiary Borrowers Party Hereto,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
PNC BANK, N.A.,
BANK OF MONTREAL and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents
 
J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    22  
SECTION 1.03. Terms Generally
    23  
SECTION 1.04. Accounting Terms; GAAP
    23  
SECTION 1.05. Foreign Currency Calculations
    23  
 
       
ARTICLE II The Credits
    24  
 
       
SECTION 2.01. Commitments
    24  
SECTION 2.02. Loans and Borrowings
    24  
SECTION 2.03. Requests for Revolving Borrowings
    25  
SECTION 2.04. [Intentionally Omitted]
    26  
SECTION 2.05. Swingline Loans
    26  
SECTION 2.06. Letters of Credit
    27  
SECTION 2.07. Funding of Borrowings
    32  
SECTION 2.08. Interest Elections
    32  
SECTION 2.09. Termination, Reduction and Increase of Commitments
    34  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    35  
SECTION 2.11. Prepayment of Loans
    36  
SECTION 2.12. Fees
    36  
SECTION 2.13. Interest
    37  
SECTION 2.14. Alternate Rate of Interest
    38  
SECTION 2.15. Increased Costs
    39  
SECTION 2.16. Break Funding Payments
    40  
SECTION 2.17. Taxes
    41  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    44  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    46  
SECTION 2.20. Subsidiary Borrowers
    47  
SECTION 2.21. Additional Reserve Costs
    47  
SECTION 2.22. Defaulting Lenders
    48  
 
       
ARTICLE III Representations and Warranties
    50  
 
       
SECTION 3.01. Organization; Powers
    50  
SECTION 3.02. Authorization; Enforceability
    50  
SECTION 3.03. Governmental Approvals; No Conflicts
    50  
SECTION 3.04. Financial Condition; No Material Adverse Change
    50  
SECTION 3.05. Properties
    51  
SECTION 3.06. Litigation and Environmental Matters
    51  
SECTION 3.07. Compliance with Laws and Agreements
    51  
SECTION 3.08. Investment Company Status
    51  
SECTION 3.09. Taxes
    52  
SECTION 3.10. ERISA
    52  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.11. Disclosure
    52  
SECTION 3.12. Foreign Pension Plans
    52  
SECTION 3.13. Subsidiaries
    53  
SECTION 3.14. Environmental Matters
    53  
SECTION 3.15. Regulation U
    53  
SECTION 3.16. Solvency
    53  
SECTION 3.17. Labor Relations
    53  
 
       
ARTICLE IV Conditions
    54  
 
       
SECTION 4.01. Effective Date
    54  
SECTION 4.02. Each Credit Event
    55  
 
       
ARTICLE V Affirmative Covenants
    56  
 
       
SECTION 5.01. Financial Statements and Other Information
    56  
SECTION 5.02. Notices of Material Events
    57  
SECTION 5.03. Existence; Conduct of Business
    58  
SECTION 5.04. Payment of Obligations
    58  
SECTION 5.05. Maintenance of Properties; Insurance
    58  
SECTION 5.06. Books and Records; Inspection Rights
    58  
SECTION 5.07. Compliance with Laws
    58  
SECTION 5.08. Use of Proceeds and Letters of Credit
    58  
SECTION 5.09. Additional Subsidiary Guarantors
    59  
 
       
ARTICLE VI Negative Covenants
    59  
 
       
SECTION 6.01. Indebtedness
    59  
SECTION 6.02. Liens
    61  
SECTION 6.03. Fundamental Changes
    61  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    62  
SECTION 6.05. Swap Agreements
    64  
SECTION 6.06. Restricted Payments
    64  
SECTION 6.07. Transactions with Affiliates
    64  
SECTION 6.08. Restrictive Agreements
    65  
SECTION 6.09. Minimum Consolidated Interest Coverage Ratio
    65  
SECTION 6.10. Maximum Consolidated Leverage Ratio
    65  
SECTION 6.11. Sale and Leaseback Transactions
    65  
SECTION 6.12. Amendment of Organizational Documents
    65  
 
       
ARTICLE VII Events of Default
    66  
 
       
ARTICLE VIII The Administrative Agent
    68  
 
       
ARTICLE IX Miscellaneous
    70  
 
       
SECTION 9.01. Notices
    70  
SECTION 9.02. Waivers; Amendments
    71  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    72  
SECTION 9.04. Successors and Assigns
    73  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.05. Survival
    77  
SECTION 9.06. Counterparts; Integration; Effectiveness
    77  
SECTION 9.07. Severability
    77  
SECTION 9.08. Right of Setoff
    78  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    78  
SECTION 9.10. WAIVER OF JURY TRIAL
    78  
SECTION 9.11. Headings
    79  
SECTION 9.12. Confidentiality
    79  
SECTION 9.13. Interest Rate Limitation
    80  
SECTION 9.14. USA PATRIOT Act
    80  
SECTION 9.15. Conversion of Currencies
    80  
SECTION 9.16. Existing Credit Agreement Matters
    81  
 
       
SCHEDULES:
       
 
       
Schedule 1.01 — Pricing Schedule
       
Schedule 2.01 — Commitments
       
Schedule 2.06 — Existing Letters of Credit
       
Schedule 3.01 — Good Standing
       
Schedule 3.13 — Subsidiaries
       
Schedule 6.01 — Existing Indebtedness
       
Schedule 6.02 — Existing Liens
       
Schedule 6.04 — Existing Investments
       
Schedule 6.08 — Existing Restrictions
       
 
       
EXHIBITS:
       
 
       
Exhibit A — Form of Assignment and Assumption
       
Exhibit B — Form of Designation Letter
       
Exhibit C — Form of Termination Letter
       
Exhibit D — Mandatory Costs Rate
       
Exhibit E — U.S. Tax Certificate
       

iii



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of March 31, 2011, among ROBBINS & MYERS,
INC., the Subsidiary Borrowers party hereto, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Acquired Entity” has the meaning set forth in Section 6.04(f).
          “Adjusted Eurocurrency Rate” means an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMCB, in its capacity as administrative
agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Advance” means any Loan or any Letter of Credit.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement” means this Credit Agreement, as amended, restated,
modified or supplemented from time to time.
          “Agreement Currency” shall have the meaning assigned to such term in
Section 9.15(b).
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted
Eurocurrency Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. Any change in the

 



--------------------------------------------------------------------------------



 



Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurocurrency Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurocurrency Rate, respectively.
          “Applicable Borrower” means, with respect to any Loan or other amount
owing hereunder or any matter pertaining to such Loan or other amount, whichever
of the Borrowers is the primary obligor on such Loan or other amount and, with
respect to any Letter of Credit, whichever of the Borrowers is the account party
with respect thereto.
          “Applicable Creditor” shall have the meaning assigned to such term in
Section 9.15(b).
          “Applicable Lending Installation” is defined in Section 2.02(e).
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment;
provided that in the case of Section 2.22 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.
          “Applicable Rate” means, for any day, with respect to any Eurocurrency
Loan or ABR Loan or with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth on Schedule 1.01 under the caption
“Eurocurrency Rate”, “ABR Rate” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Asset Disposition” means any sale, transfer or other disposition of
any asset of the Borrower or any Subsidiary in a single transaction or in a
series of related transactions (other than (a) the sale or lease of inventory or
products in the ordinary course or the sale of obsolete or worn out property in
the ordinary course and (b) the sale of Permitted Investments in the ordinary
course of business).
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Australian Dollars” means the lawful currency of the Commonwealth of
Australia.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

2



--------------------------------------------------------------------------------



 



          “Bank Guarantee” shall mean a Guarantee of any financial institution
with respect to Indebtedness issued by the Borrower or any of its Subsidiaries;
provided, that nothing in this definition shall be construed as a commitment or
agreement of any Lender to issue any such Bank Guarantee.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Robbins & Myers, Inc., an Ohio corporation.
          “Borrowers” means the Borrower and each Subsidiary Borrower
collectively.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date to the same Applicable Borrower and, in
the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (b) a Swingline Loan.
          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan denominated in a Foreign Currency, the term “Business Day” shall mean any
such day on which banks are generally open in London for the conduct of
substantially all of their commercial lending activities or for the sale and
purchase of Euros which is also a day on which the TARGET (Trans-European
Automated Real-Time Gross Settlement Express Transfer) payment system is open
for settlement of payment in Euros and (b) when used in relation to any funding,
disbursement, settlement or payment in a currency other than Dollars or Euros,
the term “Business Day” shall mean any such day on which banks are also open for
foreign exchange business in the principal financial center of the country of
such currency.
          “Canadian Dollars” and “Cdn$” mean the lawful currency of Canada.

3



--------------------------------------------------------------------------------



 



          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change of Control” means and shall be deemed to have occurred on the
earliest of (a) the date upon which a transaction or event or any series of
transactions or events occurs that is required to be reported on Schedule 13D
pursuant to Section 13(d) of the Exchange Act and the regulations promulgated
thereunder, whereby a person or group, as used for purposes of Section 13(d) of
the Exchange Act (other than M.H.M. & Co., Ltd., an Ohio limited partnership
(“M.H.M.”), so long as the members of the Murch family, individually or
collectively, remain the Beneficial Owners of a majority of the Voting Stock of
M.H.M.), has or will become the Beneficial Owner of 30% or more of the
outstanding Voting Shares or the date upon which the Borrower first learns that
a person or group (other than M.H.M.) has or will become the Beneficial Owner of
30% or more of the outstanding Voting Shares; (b) the date of a change in the
composition of the Board of Directors of the Borrower (the “Board of Directors”)
such that individuals who were members of the Board of Directors on the date two
years prior to such change (or who were subsequently elected to fill a vacancy
in the Board of Directors by the affirmative vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such two
year period) no longer constitute a majority of the Board of Directors; (c) the
date either the Board of Directors or shareholders approve a merger or
consolidation of the Borrower with any other person, other than a merger or
consolidation which would result in the Voting Shares outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Shares of the surviving entity) at least 80% of the
total voting power represented by the Voting Shares of such surviving entity
outstanding immediately after such merger or consolidation; or (d) the date
either the Board of Directors or shareholders of the Borrower approve a plan of
liquidation of the Borrower or an agreement for the sale, lease, transfer or
other disposition by the Borrower of all or substantially all the Borrower’s
assets. For purposes of this definition, “Beneficial Owner” means the person or
group has the power, directly or indirectly, to vote or direct the vote of, and
the power to dispose, or direct the disposition of, Voting Shares or Voting
Stock, as the case may be; “Voting Shares” means the Equity Interests of the
Borrower entitled to vote generally in the election of directors of the
Borrower; and “Voting Stock” means the Equity Interests of M.H.M. entitled to
vote generally on the management and affairs of M.H.M.
          “Change in Law” means the occurrence, after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement, provided that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in

4



--------------------------------------------------------------------------------



 



connection therewith shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
          “Charges” has the meaning set forth in Section 9.13.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$150,000,000.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Consolidated Assets” means, as of the date of determination, the
total of all assets which would in accordance with GAAP be included on a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of such date, less the sum of: (a) any surplus resulting from any write-up of
assets subsequent to the Effective Date, (b) goodwill, (c) patents, trademarks,
trade names and copyrights, and (d) any other amount in respect of an intangible
which should be classified as an asset on such balance sheet in accordance with
GAAP.
          “Consolidated EBITDA” shall mean, for any period for any person,
Consolidated Net Income of such person for such period, plus, to the extent
deducted in computing such Consolidated Net Income for such period, the sum of
(i) Consolidated Interest Expense for such period, (ii) Tax Expense for such
period, (iii) depreciation, depletion, amortization of intangibles and other
non-cash charges or non-cash losses, (iv) the amount, not to exceed $5,500,000
in the aggregate, of cash restructuring charges for severance and other costs
after May 31, 2010, (v) the amount of all non-cash restructuring and impairment
charges, (vi) the amount, not to exceed $10,000,000 in the aggregate, of cash
acquisition and integration expenses associated with the T-3 Acquisition and
(vii) the amount, not to exceed $5,000,000 in any such period, of cash
acquisition and integration expenses associated with any Permitted Acquisitions
during such period, minus, to the extent added in computing such Consolidated
Net Income for such period, the sum of (i) any interest income, and (ii) any
non-cash income or non-cash gains during such period that requires footnote
disclosure on financial statements, reports or other filings pursuant to or in
accordance with GAAP or applicable SEC regulations, all as determined on a

5



--------------------------------------------------------------------------------



 



consolidated basis with respect to such person and its Consolidated Subsidiaries
in accordance with GAAP.
          “Consolidated Interest Coverage Ratio” shall mean, for the Borrower as
of any date, the ratio of (a) Consolidated EBITDA for the Reference Period with
respect to such date, to (b) Consolidated Interest Expense for such Reference
Period.
          “Consolidated Interest Expense” shall mean, for any period for any
person, the sum (without duplication) of (a) the gross amount of interest
expense, both expensed and capitalized, of such person and its Consolidated
Subsidiaries, determined on a consolidated basis in accordance with GAAP, for
such period, exclusive of any non-cash interest expense related to original
issue discount notes and pay-in-kind notes, and (b) all amounts paid (net of any
amounts received) by such person and its Consolidated Subsidiaries pursuant to
Swap Agreements for such period.
          “Consolidated Leverage Ratio” shall mean, for the Borrower as of any
date, the ratio of (a) Total Debt on such date to (b) Consolidated EBITDA for
the Reference Period applicable to such date; provided, that, if, since the
beginning of the applicable Reference Period, (A) the Borrower or any
Consolidated Subsidiary has issued or incurred any Indebtedness that remains
outstanding as of the end of such Reference Period in connection with any
Permitted Acquisition or pursuant to Sections 6.01(d), 6.01(h) or 6.01(j),
Consolidated Interest Expense for such Reference Period shall be calculated
after giving effect on a pro forma basis to (I) such Indebtedness as if such
Indebtedness had been issued or incurred on the first day of such Reference
Period and (II) the discharge of any other Indebtedness repaid, repurchased or
otherwise discharged with the proceeds of such new Indebtedness as if such
discharge had occurred on the first day of such Reference Period, (B) the
Borrower or any Consolidated Subsidiary shall have made any Asset Disposition
with a net book value in excess of $2,500,000, the Consolidated EBITDA for such
Reference Period shall be reduced by the amount equal to Consolidated EBITDA (if
positive) directly attributable to the assets which are the subject of such
Asset Disposition for such Reference Period, or increased by an amount equal to
the Consolidated EBITDA (if negative), directly attributable thereto for such
Reference Period, and Consolidated Interest Expense for such Reference Period
shall be reduced by an amount equal to the Consolidated Interest Expense
directly attributable to any Indebtedness of the Borrower or any Consolidated
Subsidiary repaid or otherwise discharged with respect to the Borrower and its
continuing Consolidated Subsidiaries in connection with such Asset Disposition
for such Reference Period (or, if the Equity Interests of any Consolidated
Subsidiary are sold, the Consolidated Interest Expense for such Reference Period
directly attributable to the Indebtedness of such Consolidated Subsidiary to the
extent the Borrower and its continuing Consolidated Subsidiaries are no longer
liable for such Indebtedness after such sale), and (C) the Borrower or any
Consolidated Subsidiary shall have made a Permitted Acquisition (and for
purposes of this definition, the T-3 Acquisition shall be deemed to be a
Permitted Acquisition), Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Permitted
Acquisition occurred on the first day of such Reference Period. For purposes of
this definition, whenever pro forma effect is to be given to an acquisition of
assets, the amount of income or earnings relating thereto and the amount of
Consolidated Interest Expense associated with any Indebtedness issued or
incurred in connection therewith, the pro forma calculations shall be determined
in good faith by a responsible Financial Officer of the Borrower. Whenever

6



--------------------------------------------------------------------------------



 



pro forma effect is to be given to any event or for any Reference Period, the
pro forma calculations made shall be cumulative of all events for which pro
forma effect is to be given that have occurred within or that relate to the
applicable Reference Period.
          “Consolidated Net Income” shall mean, for any period for any person,
net income or loss of such person and its Consolidated Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided,
that there shall be excluded from such calculation of net income or loss (a) the
income of any person in which any other person (other than such person or any of
its subsidiaries or any director holding qualifying shares in accordance with
applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to such person or any of its
Wholly Owned Subsidiaries by such other person during such periods, (b) the
income (or loss) of any other person accrued prior to the date it becomes a
subsidiary of such person or is merged into or consolidated with such person or
any of its subsidiaries or the date that such other person’s assets are acquired
by such person or any of its subsidiaries, (c) the income of any subsidiary of
such person to the extent that the declaration or payment of dividends or
similar distributions by such subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that subsidiary, (d) any after-tax gains attributable to sales of assets out of
the ordinary course of business, and (e) (to the extent not included in clauses
(a) through (d) above) any non-cash extraordinary gains (or losses).
          “Consolidated Subsidiaries” shall mean, for any Person, all
subsidiaries of such Person that should be consolidated with such Person for
financial reporting purposes in accordance with GAAP.
          “Credit Documents” means this Agreement, after the execution and
delivery thereof pursuant to the terms of this Agreement, each promissory note,
if any, delivered pursuant to Section 2.10(e), each amendment hereof, the Parent
Guaranty and the Subsidiary Guaranty.
          “Credit Party” means the Borrowers and each Subsidiary Guarantor.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Specified Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Specified
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and

7



--------------------------------------------------------------------------------



 



including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Specified Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Specified Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
          “Designation Letter” means a letter in substantially the form of
Exhibit B hereto.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Dollar Equivalent” means, on any date of determination (a) with
respect to any amount in Dollars, such amount, and (b) with respect to any
amount in any Foreign Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Foreign Currency at the time in effect under
the provisions of such Section.
          “Domestic Subsidiary” shall mean any Subsidiary incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia; provided, that for purposes of this Agreement, Robbins
& Myers International Sales Company, Inc., a U.S. Virgin Islands corporation,
shall not be considered a Domestic Subsidiary.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

8



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Euro” or “€” means the single currency unit of the Participating
Member States.
          “Eurocurrency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate.
          “Eurocurrency Rate” means, (a) with respect to any Eurocurrency
Borrowing denominated in Dollars or any Foreign Currency other than Euro for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
Reuters Screen LIBOR01 Page 1 (or on any successor or substitute page of such
page)), for a period equal to such Interest Period and (b) with respect to any
Eurocurrency Borrowing denominated in Euros for any Interest Period, the rate
appearing on the Reuters Screen EURIBOR01 Page (it being understood that this
rate is the Euro interbank offered rate (known as the “EURIBOR Rate”) sponsored
by the Banking Federation of the European Union and the Financial Markets
Association) at approximately 11:00 a.m., London time, on the Quotation Day
prior to the commencement of such Interest Period, as the rate for deposits in
Euros with a maturity comparable to such Interest Period. To the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurocurrency Rate” shall be the average (rounded upward, if
necessary, to the next 1/100 of 1%) determined by the Administrative Agent of
the respective interest rates per annum reported to the Administrative

9



--------------------------------------------------------------------------------



 



Agent by JPMCB and each other Lender selected by the Administrative Agent (JPMCB
and each such other Lender, the “Reference Lenders”) as the rate at which each
Reference Lender offers to place deposits in the currency of such Borrowing for
such Interest Period to first-class banks in the London interbank market at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Rate” means on any day, for purposes of determining the
Dollar Equivalent of any currency other than Dollars, the rate at which such
currency may be exchanged into Dollars at 11:00 a.m. Local Time on such day on
the Reuters Currency pages, if available, for such currency. In the event that
such rate does not appear on any Reuters Currency pages, the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
          “Exchange Rate Date” means, if on such date any outstanding Loan or
Letter of Credit is (or any Loan or Letter of Credit that has been requested at
such time would be) denominated in a currency other than Dollars, each of:
          (a) the last Business Day of each calendar month,
          (b) if an Event of Default has occurred and is continuing, any
Business Day designated as an Exchange Rate Date by the Administrative Agent in
its sole discretion, and
          (c) each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or
(ii) each request for the issuance, amendment, renewal or extension of any
Letter of Credit.
          “Excluded Taxes” means, with respect to any payment made by any Credit
Party under any Credit Document, any of the following Taxes imposed on or with
respect to a Recipient: (a) income or franchise Taxes imposed on (or measured
by) net income by the United States of America, or by the jurisdiction under the
laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction in which the Applicable
Borrower is located and (c) in the case of a Non U.S. Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), (i) any
U.S. Federal withholding Taxes resulting from any

10



--------------------------------------------------------------------------------



 



law in effect on the date such Non U.S. Lender becomes a party to this Agreement
(or designates a new lending office), (ii) any withholding Taxes imposed under
FATCA or (iii) any U.S. Federal withholding Taxes that are attributable to such
Non U.S. Lender’s failure (except where such failure is as a result of a Change
in Law) to comply with Section 2.17(f), in each case, except to the extent that
such Non U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.17(a).
          “Existing Credit Agreement” means that certain Fifth Amended and
Restated Credit Agreement dated as of December 19, 2006 among the Borrowers,
JPMCB, as administrative agent, and the lenders party thereto, as amended or
otherwise modified from time to time.
          “Existing Letters of Credit” means the letters of credit issued and
outstanding under the Existing Credit Agreement and any other issued and
outstanding letters of credit, all as listed on Schedule 2.06 hereto.
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement and any regulations or official interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Foreign Currency” means (a) with respect to any Revolving Loan,
Euros, Sterling, Swiss Francs, Canadian Dollars, Australian Dollars and any
other currency other than Dollars acceptable to the Administrative Agent and
each of the Lenders that is freely available, freely transferable and freely
convertible into Dollars and in which dealings in deposits are carried on in the
London interbank market and (b) with respect to any Letter of Credit, any
currency other than Dollars acceptable to the Administrative Agent that is
freely available, freely transferable and freely convertible into Dollars, and
agreed to by the Issuing Bank issuing such Letter of Credit.
          “Foreign Pension Plan” means any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by a Borrower or any one or more of the
Subsidiaries primarily for the benefit of employees of such Borrower or any
Subsidiary residing outside the United States, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in

11



--------------------------------------------------------------------------------



 



contemplation of retirement or payments to be made upon termination or severance
of employment, and which plan is not subject to ERISA or the Code.
          “Foreign Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee made by any guarantor shall be deemed to be the lower of
(a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (b) the maximum amount
for which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless (in the case of a primary obligation that is
not Indebtedness) such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in which case the amount
of such Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.
          “Guaranteed Parties” shall have the meaning assigned that term in the
Subsidiary Guaranty.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

12



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations of
such Person in respect of Swap Agreements, (k) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (l) all
Off-Balance Sheet Liabilities. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by any Credit Party under any
Credit Document and (b) Other Taxes.
          “Information Memorandum” means the Confidential Information Memorandum
dated March 2011 relating to the Borrower and the Transactions.
          “Intercompany Indebtedness” shall mean Indebtedness of the Borrower or
any of its Subsidiaries to (a) any Wholly-Owned Subsidiary that is a Domestic
Subsidiary or (b) the Borrower.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.
          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect, or any other period (to the
extent available to all Lenders) as may be agreed upon by the Administrative
Agent and the Borrower; provided, that (i) if any Interest Period would end on a

13



--------------------------------------------------------------------------------



 



day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Issuing Bank” means JPMorgan and each other Lender reasonably
acceptable to the Administrative Agent that agrees in writing with the Borrower
to issue Letters of Credit, in each case, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. With respect to any Letter of
Credit, “Issuing Bank” shall mean the issuer thereof.
          “JPMCB” means JPMorgan Chase Bank, N.A., a national banking
association, and its successors.
          “Judgment Currency” shall have the meaning assigned to such term in
Section 9.15(b).
          “LC Disbursement” means a payment made by any Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Applicable Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
          “Lead Arranger” means J.P. Morgan Securities LLC, as Sole Lead
Arranger and Sole Lead Bookrunner.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any

14



--------------------------------------------------------------------------------



 



of the foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
          “Local Time” means (a) with respect to a Loan, Borrowing or Letter of
Credit denominated in Dollars, New York City time and (b) with respect to a
Loan, Borrowing or Letter of Credit denominated in any Foreign Currency, London
time.
          “Mandatory Costs Rate” means the rate calculated in accordance with
the formula and in the manner set forth in Exhibit D hereto.
          “Margin Stock” has the meaning assigned to such term under
Regulation U of the Board.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or any other Credit
Document or (c) the rights of or benefits available to the Administrative Agent
or the Lenders under this Agreement or any other Credit Document.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Material Subsidiary” means (a) any Domestic Subsidiary owned directly
by the Borrower and/or any Subsidiary Guarantor which (i) as of the date hereof,
has assets having a book value in excess of $10,000,000 or which generated in
excess of $10,000,000 of revenue over the four fiscal quarter period most
recently ended prior to the date hereof or (ii) thereafter, has or acquires
assets having a book value in excess of $10,000,000 or which generated in excess
of $10,000,000 of revenue over the four fiscal quarter period most recently
ended prior to the time of computation, (b) any other Domestic Subsidiary
designated as a Material Subsidiary by the Borrower pursuant to Section 5.09(b)
and (c) any Subsidiary Borrower which is a Domestic Subsidiary, regardless of
whether such Subsidiary Borrower meets the conditions set forth in clauses
(a) and (b) of this definition.
          “Maturity Date” means March 31, 2016.
          “Maximum Rate” has the meaning set forth in Section 9.13.
          “Moody’s” means Moody’s Investors Service, Inc.

15



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-U.S. Lender” means a Lender that is not a U.S. Person.
          “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability under any Sale and Leaseback
Transaction other than Capital Lease Obligations, (c) any liability under any
so-called “synthetic lease” arrangement or transaction entered into by such
Person, or (d) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheets of such Person.
          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Credit Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.19(b)).
          “Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Parent Guaranty” means that certain Parent Guaranty dated as of the
date hereof by the Borrower in favor of the Guaranteed Parties, as from time to
time amended, restated or supplemented.
          “Participant” has the meaning set forth in Section 9.04.
          “Participant Register” has the meaning set forth in Section 9.04(c).
          “Participating Member State” means any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Community relating to the
Economic and Monetary Union.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” has the meaning set forth in Section 6.04(f).

16



--------------------------------------------------------------------------------



 



          “Permitted Encumbrances” means:
          (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
          (g) unperfected Liens arising by operation of law under Article 2 of
the Uniform Commercial Code in favor of unpaid sellers or prepaying buyers of
goods relating, to amounts that are not past due in accordance with their
respective terms of sale; and
          (h) leases or subleases which are entered into in the ordinary course
of the business and which do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or its Subsidiaries;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

17



--------------------------------------------------------------------------------



 



          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
          (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and
          (f) other investment instruments approved in writing by the
Administrative Agent and offered by financial institutions which have a combined
capital and surplus and undivided profits of not less than $300,000,000.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Pfaudler” shall mean Pfaudler-Werke GMBH, a German limited liability
company.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its office located at
270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Quotation Day” means, with respect to any Eurocurrency Borrowing and
any Interest Period, the Business Day on which it is market practice in the
relevant interbank market for prime banks to give quotations for deposits in the
currency of such Borrowing for delivery on the first day of such Interest
Period. If such quotations would normally be given by prime banks on more than
one Business Day, the Quotation Day will be the last of such Business Days.
          “Recipient” means, as applicable, (a) the Administrative Agent,
(b) any Lender and (c) any Issuing Bank.
          “Register” has the meaning set forth in Section 9.04.

18



--------------------------------------------------------------------------------



 



          “Reference Period” means, with respect to any date, the period of four
consecutive fiscal quarters of the Borrower immediately preceding such date or,
if such date is the last day of a fiscal quarter, ending on such date.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, subject to Section 2.22(b),
Lenders having Revolving Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Revolving Credit Exposures and unused
Commitments at such time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
          “Restricted Subsidiary” means (a) each Domestic Subsidiary of the
Borrower, none of the Equity Interests of which is owned by an Unrestricted
Subsidiary, (b) each Foreign Subsidiary of the Borrower, all of the Equity
Interests of which is owned directly by the Borrower or a Wholly-Owned Domestic
Subsidiary, and (c) any subsidiary described in clauses (a) or (b) that is
formed or acquired after the date hereof; provided, that nothing in this
definition shall be deemed to permit any such formation or acquisition of a
subsidiary. Each of such Domestic and Foreign Subsidiaries existing as of the
Effective Date are listed on Schedule 3.13.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “Romaco Sale” shall mean one or more sales, transfers or dispositions
(in one transaction or in a series of transactions) of either (a) 100% of the
stock or other equity interests of any Subsidiary which comprises part of the
Borrower’s Romaco business unit or (b) any business unit or line of business
which comprises part of the Borrower’s Romaco business unit. For purposes of
this definition, “Romaco business unit” means Borrower’s business unit engaged
in the design, manufacture and marketing of secondary processing, dosing,
filling, printing and security equipment used by the pharmaceutical, healthcare,
neutraceutical and cosmetics industries.
          “S&P” means Standard & Poor’s.
          “Sale and Leaseback Transaction” means any sale or other transfer of
property by any Person with the intent to lease such property as lessee.

19



--------------------------------------------------------------------------------



 



          “Solvent” means, when used with respect to a Person, that (a) the fair
saleable value of the assets of such Person is in excess of the total amount of
the present value of its liabilities (including for purposes of this definition
all liabilities (including loss reserves as determined by such Person), whether
or not reflected on a balance sheet prepared in accordance with GAAP and whether
direct or indirect, fixed or contingent, secured or unsecured, disputed or
undisputed), (b) such Person is able to pay its debts or obligations in the
ordinary course as they mature and (c) such Person does not have unreasonably
small capital to carry out its business as conducted and as proposed to be
conducted. “Solvency” shall have a correlative meaning.
          “Specified Party” means, individually and collectively, the
Administrative Agent, any Issuing Bank, the Swingline Lender and each other
Lender.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
          “Sterling” or “£” means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Subsidiary Borrower” means (a) Robbins & Myers Finance Europe B.V., a
Netherlands corporation, and (b) any other Wholly-Owned Subsidiary designated as
such by the Borrower pursuant to Section 2.20.
          “Subsidiary Guarantor” means each Material Subsidiary of the Borrower
which is a party to the Subsidiary Guaranty or any other Guarantee provided
pursuant hereto.

20



--------------------------------------------------------------------------------



 



          “Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the
date hereof made by the Subsidiaries party thereto in favor of the Guaranteed
Parties, as from time to time amended, restated or supplemented. The Subsidiary
Guarantors initially party to the Subsidiary Guaranty are so designated on
Schedule 3.13.
          “Substantial Portion” means, with respect to the property of the
Borrower and its Subsidiaries, property which (a) represents more than 10% of
the Consolidated Assets as would be shown in the consolidated financial
statements of the Borrower and its Subsidiaries as at the beginning of the
twelve-month period ending with the last day of the month preceding the month in
which such determination is made, or (b) is responsible for more than 10% of the
consolidated net sales or of the Consolidated Net Income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause
(a) above for such twelve-month period.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMCB, in its capacity as lender of Swingline
Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “Swiss Francs” means the lawful currency of Switzerland.
          “Tax Expense” shall mean, for any period for any person, the amount of
expense for Federal, state, local and other income taxes of such person and its
Consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP.
          “T-3 Acquisition” means the acquisition by the Borrower of 100% of the
Equity Interests of T-3 Energy Services, Inc. pursuant to the terms and
conditions set forth in that certain Agreement and Plan of Merger, dated as of
October 6, 2010, among the Borrower, T-3 Energy Services, Inc., Triple Merger I,
Inc. and Triple Merger II, Inc.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Termination Letter” means a letter in substantially the form of
Exhibit C hereto.

21



--------------------------------------------------------------------------------



 



          “Total Debt” shall mean, without duplication, as of any date, the
aggregate amount of (a) all Revolving Loans, Swingline Loans and LC Exposure
outstanding as of such date and (b) all other Indebtedness (other than (i) the
obligations of Pfaudler with respect to its unfunded German pension plan and
(ii) post retirement obligations of the Borrower and the Domestic Subsidiaries)
of the Borrower and its Consolidated Subsidiaries as of such date, determined on
a consolidated basis in accordance with GAAP; provided, that the amount of Total
Debt outstanding at any time shall be deemed reduced by an amount equal to the
amount by which the aggregate amount of cash and Permitted Investments of the
Borrower and its Subsidiaries at such time exceeds $10,000,000.
          “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement and any Designation Letters, the borrowing of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted Eurocurrency Rate or the
Alternate Base Rate.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).
          “Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.
          “Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (b) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled (other than in the case of Foreign Subsidiaries,
director’s qualifying shares and/or other nominal amounts of shares required to
be held by Persons other than the Borrower and its Subsidiaries under applicable
law).
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means any Credit Party and the Administrative
Agent.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving

22



--------------------------------------------------------------------------------



 



Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Revolving Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          SECTION 1.05. Foreign Currency Calculations. (a) For purposes of
determining the Dollar Equivalent of any Advance denominated in a Foreign
Currency or any related amount, the Administrative Agent shall determine the
Exchange Rate as of the applicable Exchange Rate Date with respect to each
Foreign Currency in which any requested or outstanding Advance or Letter of
Credit is denominated and shall apply such Exchange Rates to determine such
amount (in each case after giving effect to any Advance to be made or repaid on
or prior to the applicable date for such calculation).
          (b) For purposes of any determination hereunder (including
determinations under Section 6.01, 6.02 or 6.04 or under Article VII), all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than Dollars shall be translated into Dollars at the
appropriate currency Exchange Rate; provided that no Default shall arise as a
result of any limitation set forth in Dollars in Section 6.01 or 6.02 being
exceeded solely as a result of changes in Exchange Rates from those rates
applicable at the time or times

23



--------------------------------------------------------------------------------



 



Indebtedness or Liens were initially consummated in reliance on the exceptions
under such Sections. For purposes of any determination under Section 6.04, the
amount of each investment, asset disposition or other applicable transaction
denominated in a currency other than Dollars shall be translated into Dollars at
the applicable Exchange Rate. Such Exchange Rates shall be determined in good
faith by the Borrower.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans denominated in Dollars
and Foreign Currencies to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment,
(b) the sum of the total Revolving Credit Exposures exceeding the total
Commitments, (c) the Dollar Equivalent of the aggregate outstanding principal
amount of all Revolving Credit Exposure of all Lenders relative to all
Subsidiary Borrowers exceeding $75,000,000 or (d) the Dollar Equivalent of the
aggregate amount of all Revolving Loans and Letters of Credit denominated in
Foreign Currency exceeding $50,000,000. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required hereby.
          (b) Subject to Section 2.14, (i) each Revolving Borrowing denominated
in Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith and (ii) each Revolving Borrowing
denominated in a Foreign Currency shall be comprised entirely of Eurocurrency
Loans. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Applicable Borrower to repay such
Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $250,000 and not less than $500,000. Borrowings of more than one
Type

24



--------------------------------------------------------------------------------



 



and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten Eurocurrency Revolving Borrowings
outstanding. Notwithstanding the foregoing, Loans which are not denominated in
Dollars may be made in amounts and increments in the applicable Foreign Currency
satisfactory to the Administrative Agent.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          (e) Notwithstanding any other provision of this Agreement, each Lender
at its option may make any ABR Loan or Eurocurrency Loan by causing any domestic
or foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any Notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower, designate replacement or additional
Applicable Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing (other than a Swingline Loan), the Borrower shall notify the
Administrative Agent of such request by telephone (or, in the case of requests
in respect of Eurocurrency Borrowings denominated in Foreign Currencies, by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved the Administrative Agent and signed by the Borrower) (a) in
the case of a Eurocurrency Borrowing denominated in Dollars, not later than
11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in Foreign
Currencies, not later than 11:00 a.m., Local Time, four Business Days before the
date of the proposed Borrowing or (c) in the case of an ABR Borrowing, not later
than 11:00 a.m., Local Time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the identity of the Applicable Borrower;
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the currency (which may be Dollars or a Foreign Currency) in which
such Borrowing is to be denominated;
     (iv) the date of such Borrowing, which shall be a Business Day;

25



--------------------------------------------------------------------------------



 



     (v) in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
     (vi) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by clause (a) of
the definition of the term “Interest Period”; and
     (vii) the location and number of the Applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in a Foreign Currency, in which case such Revolving
Borrowing shall be a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. [Intentionally Omitted]
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Dollar-denominated
Swingline Loans to the Borrower from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $20,000,000 or (ii) the sum of the total Revolving Credit Exposures
exceeding the total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, Local Time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify (i) the requested date (which
shall be a Business Day) and (ii) the amount of the requested Swingline Loan.
The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. Each Swingline Loan shall be an ABR Loan. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., Local Time, on the
requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Local Time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which

26



--------------------------------------------------------------------------------



 



Lenders will participate, and such amount of Swingline Loans shall bear interest
at the Alternate Base Rate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of any Subsidiary Borrower, in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Upon the effectiveness of this
Agreement, each Existing Letter of Credit shall, without any further action by
any party, be deemed to have been re-issued as a Letter of Credit hereunder on
the date of such effectiveness and shall for all purposes hereof be treated as a
Letter of Credit under this Agreement.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable

27



--------------------------------------------------------------------------------



 



Issuing Bank) to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Dollar Equivalent of the LC Exposure shall not
exceed $50,000,000, (ii) the sum of the total Revolving Credit Exposures shall
not exceed the total Commitments, (iii) the Dollar Equivalent of the aggregate
outstanding principal amount of all Revolving Credit Exposure of all Lenders
relative to all Subsidiary Borrowers shall not exceed $75,000,000 and (iv) the
Dollar Equivalent of the aggregate amount of all Revolving Loans and Letters of
Credit denominated in Foreign Currency exceeding $50,000,000.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the date that is five Business Days prior to the first
anniversary of the Maturity Date; provided that with respect to any Letter of
Credit with an expiration date after the Maturity Date, the Borrower shall, not
later than five Business Days prior to the Maturity Date, cash collateralize
such Letter of Credit in accordance with Section 2.06(j) or provide to the
applicable Issuing Bank a “back to back” letter of credit with respect thereto
in form and substance, and from an issuer, satisfactory to such Issuing Bank in
its sole discretion; provided, further, that subject to satisfaction of
conditions applicable to renewals of Letters of Credit herein, any Letter of
Credit with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, each
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
each Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the

28



--------------------------------------------------------------------------------



 



Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Applicable Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Applicable Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on (i) the Business Day
that the Applicable Borrower receives such notice, if such notice is received
prior to 10:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Applicable Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Applicable Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Applicable Borrower fails to make
such payment when due, such amount, if denominated in Foreign Currency, shall be
converted to Dollars and shall bear interest at the Alternate Base Rate and the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Applicable Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Applicable Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Applicable Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and Applicable Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse any Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Applicable Borrower of its obligation to reimburse such LC
Disbursement.
          (f) Obligations Absolute. The obligation of the Applicable Borrower to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the

29



--------------------------------------------------------------------------------



 



foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Applicable Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor any Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse any Issuing Bank from
liability to the Applicable Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by the
Applicable Borrower that are caused by such Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of any Issuing Bank (as finally determined by a court of competent
jurisdiction), each Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The applicable Issuing
Bank shall promptly notify the Administrative Agent and the Applicable Borrower
by telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Applicable Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Applicable Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if the Applicable Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

30



--------------------------------------------------------------------------------



 



          (i) Replacement of Issuing Banks. Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous or current Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
          (j) Cash Collateralization. If (i) any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph or (ii) as of the date five (5) Business
Days prior to the Maturity Date, any Letter of Credit remains outstanding, then,
in either case, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, cash denominated in the same currency in which such Letter of Credit is
denominated in an amount equal to 105% of the LC Exposure in respect of such
Letter of Credit as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Any such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrowers
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrowers under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder (i) as a result of
the occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived or (ii) as a result of the
expiration of a Letter of Credit extending past the Maturity Date, such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower
within three (3) Business Days after the surrender or expiration of such Letter
of Credit.

31



--------------------------------------------------------------------------------



 



          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Applicable Borrower maintained with the
Administrative Agent in New York City (or, in the case of Subsidiary Borrowers
or Loans denominated in a Foreign Currency, in such other location as may be
designated by the Administrative Agent) and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (x) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of a Borrowing denominated in Dollars) or (y) the rate reasonably determined by
the Administrative Agent to be the cost to it of funding such amount (in the
case of a Borrowing denominated in a Foreign Currency) or (ii) in the case of
the Applicable Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type, in the case of
Borrowings denominated in Dollars, or to continue such Borrowing and, in the
case of a Eurocurrency Revolving Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone (or, in the case
of elections in respect of Eurocurrency Borrowings denominated in Foreign
Currencies, by hand delivery or telecopy to

32



--------------------------------------------------------------------------------



 



the Administrative Agent of a written Interest Election Request in a form
approved the Administrative Agent and signed by the Borrower) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type and denominated in the Foreign
Currency resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency, in which case such Borrowing shall be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration commencing on the last
day of such Interest Period). Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Revolving Borrowing denominated in Dollars shall be converted
to an ABR Borrowing at the end of the

33



--------------------------------------------------------------------------------



 



Interest Period applicable thereto, and (iii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in a Foreign Currency shall be continued as a
Eurocurrency Revolving Borrowing with an Interest Period of one month’s
duration.
          SECTION 2.09. Termination, Reduction and Increase of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the total Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
          (d) On up to six occasions, the Borrower may, from time to time, at
its option, seek to increase the total Commitments by up to an aggregate amount
of $150,000,000 (resulting in maximum total Commitments of $300,000,000) upon at
least three (3) Business Days’ prior written notice to the Administrative Agent,
which notice shall specify the amount of any such increase and shall be
delivered at a time when no Default has occurred and is continuing. After
delivery of such notice, the Administrative Agent or the Borrower, in
consultation with the Administrative Agent, may offer the increase (which may be
declined by any Lender in its sole discretion) in the total Commitments on
either a ratable basis to the Lenders or on a non pro-rata basis to one or more
Lenders and/or to other Lenders or entities reasonably acceptable to the
Administrative Agent and the Borrower. No increase in the total Commitments
shall become effective until the existing or new Lenders extending such
incremental Commitment amount and the Borrower shall have delivered to the
Administrative Agent a document (which shall include the Borrower’s
representation that the conditions set forth in Section 4.02 are then satisfied)
in form and substance reasonably satisfactory to the Administrative Agent
pursuant to which any such existing Lender states the amount of its Commitment
increase, any such new Lender states its Commitment amount and agrees to assume
and accept the obligations and rights of a Lender hereunder and the Borrower
accepts such incremental Commitments. Upon the effectiveness of any increase in
the total Commitments pursuant hereto, (i) each Lender (new or existing) shall
be deemed to have accepted an assignment from the existing Lenders, and the
existing Lenders shall be deemed to

34



--------------------------------------------------------------------------------



 



have made an assignment to each new or existing Lender accepting a new or
increased Commitment, of an interest in each then outstanding Revolving Loan (in
each case, on the terms and conditions set forth in the Assignment and
Assumption) and (ii) the Swingline Exposure and LC Exposure of the existing and
new Lenders shall be automatically adjusted such that, after giving effect to
such assignments and adjustments, all Revolving Credit Exposure hereunder is
held ratably by the Lenders in proportion to their respective Commitments.
Assignments pursuant to the preceding sentence shall be made in exchange for the
principal amount assigned plus accrued and unpaid interest and commitment and
letter of credit fees. The Borrower shall make any payments under Section 2.16
resulting from such assignments. Any such increase of the total Commitments
shall be subject to receipt by the Administrative Agent from the Borrower of
such supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each
Applicable Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each of its Revolving Loans on the Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more

35



--------------------------------------------------------------------------------



 



promissory notes in such form payable to the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          (f) If at any time the aggregate Revolving Credit Exposure of the
Lenders exceeds the aggregate Commitments of the Lenders, the Borrower shall (or
shall cause one or more Subsidiary Borrowers to) immediately prepay the Loans in
the amount of such excess. To the extent that, after the prepayment of all Loans
an excess of the Revolving Credit Exposure over the aggregate Commitments still
exists, the Borrower shall (or shall cause one or more Subsidiary Borrowers to)
promptly cash collateralize the Letters of Credit in the manner described in
Section 2.06(j) in an amount sufficient to eliminate such excess.
          (g) The Administrative Agent will determine the Dollar Equivalent of
the aggregate LC Exposure and the Dollar Equivalent of each Loan on each
Exchange Rate Date. If at any time the sum of such amounts exceeds 105% of the
aggregate Commitments of the Lenders, the Borrower shall (or shall cause one or
more Subsidiary Borrowers to) immediately prepay the Loans in the amount of such
excess. To the extent that, after the prepayment of all Loans an excess of the
sum of such amounts over the aggregate Commitments still exists, the Borrower
shall (or shall cause one or more Subsidiary Borrowers to) promptly cash
collateralize the Letters of Credit in the manner described in Section 2.06(j)
in an amount sufficient to eliminate such excess.
          SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
          (b) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(promptly confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Local
Time, one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09(c). Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.
          SECTION 2.12. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable

36



--------------------------------------------------------------------------------



 



Rate on the average daily amount of the difference between the Commitment of
such Lender and the Revolving Credit Exposure of such Lender (excluding its
Swingline Exposure) during the period from and including the date hereof to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the third Business Day following the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and such Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

37



--------------------------------------------------------------------------------



 



          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted Eurocurrency Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any of the Borrowers hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, upon the final maturity thereof and upon
termination of the Commitments pursuant to Section 2.09; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling shall
be computed on the basis of a year of 365 days, (ii) interest on Borrowings
denominated in any other Foreign Currency for which it is required by applicable
law or customary to compute interest on the basis of a year of 365 days or, if
required by applicable law or customary, 366 days in a leap year, shall be
computed on such basis, and (iii) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted Eurocurrency Rate or Eurocurrency Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate,
as applicable, for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted Eurocurrency Rate or the Eurocurrency Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

38



--------------------------------------------------------------------------------



 



then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing denominated
in such currency shall be ineffective, (ii) such Borrowing shall be converted to
or continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in a Foreign Currency, as a Borrowing in respect of
which the rate to apply to each Lender’s participation is an interest rate equal
to the sum of (1) the Applicable Rate for Eurocurrency Loans, (2) the rate
notified to the Administrative Agent by such Lender as soon as practicable and
in any event before interest is due to be paid in respect of the applicable
Interest Period, to be that which expresses as a percentage rate per annum the
cost to such Lender of funding its participation in the applicable Borrowing
from whatever source it may reasonably select; and (3) the Mandatory Costs Rate,
if any, applicable to such Lender’s participation in the applicable Borrowing,
and (iii) if any Borrowing Request requests a Eurocurrency Borrowing in such
currency, such Borrowing shall be made as an ABR Borrowing (if such Borrowing is
requested to be made in Dollars) or shall be made as a Borrowing bearing
interest at the rate described under (ii)(B) above.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate or compensated for by the Mandatory Cost Rate) or
any Issuing Bank;
     (ii) impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or
     (iii) subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes and (B) Excluded Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Applicable
Borrower will pay to such Lender, such Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, such Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s

39



--------------------------------------------------------------------------------



 



holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower (or, in the case of paragraph (a), the Applicable
Borrower) shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted Eurocurrency Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
Dollar deposits in the applicable currency of a comparable

40



--------------------------------------------------------------------------------



 



amount and period from other banks in the eurocurrency market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Applicable Borrower
and shall be conclusive absent manifest error. The Applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
          SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment
by or on account of any Credit Party under any Credit Document shall be made
without withholding for any Taxes, unless such withholding is required by any
law. If any Withholding Agent determines, in its sole discretion exercised in
good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the amount payable by such Credit Party shall
be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.
          (b) Payment of Other Taxes by the Borrowers. The Applicable Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
          (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          (d) Indemnification by the Borrowers. The Credit Parties shall jointly
and severally indemnify each Recipient for any Indemnified Taxes that are paid
or payable by such Recipient in connection with any Credit Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Recipient delivers to any Credit Party a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.
          (e) Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
any Credit Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the

41



--------------------------------------------------------------------------------



 



relevant Governmental Authority. The indemnity under this Section 2.17(e) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
          (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Credit Document shall deliver to the Applicable Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Applicable Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Applicable Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Applicable
Borrower or the Administrative Agent as will enable the Applicable Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A) through (E) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of the Applicable Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f) (to the extent it is
legally eligible to do so). If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly (and in any event
within 10 days after such expiration, obsolescence or inaccuracy) notify the
Applicable Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
     (ii) Without limiting the generality of the foregoing, if the Applicable
Borrower is a U.S. Person, any Lender with respect to such Applicable Borrower
shall, if it is legally eligible to do so, deliver to such Applicable Borrower
and the Administrative Agent (in such number of copies reasonably requested by
such Applicable Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:
          (A) in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
          (B) in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Credit Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal

42



--------------------------------------------------------------------------------



 



withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
          (C) in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
          (D) in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN and (2) a certificate substantially in the form of Exhibit E (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
          (E) in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
          (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Applicable Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
     (iii) If a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
          (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has

43



--------------------------------------------------------------------------------



 



been indemnified pursuant to this Section 2.17 (including additional amounts
paid pursuant to this Section 2.17), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments
previously made under this Section 2.17 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
          (h) Survival. Each party’s obligations under this Section 2.17 shall
survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations under any Credit Document.
          (i) Issuing Bank. For purposes of Section 2.17(e) and (f), the term
“Lender” includes any Issuing Bank.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each of the Borrowers shall make each payment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Local Time, on the date when due, in immediately
available funds, without set off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 10 South Dearborn, Floor 19, Chicago,
Illinois 60603, except payments to be made directly to any Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall be made in the currency in which the Letter of Credit in respect of which
such reimbursement obligation exists is denominated or (iii) any other amount
due hereunder or under another Credit

44



--------------------------------------------------------------------------------



 



Document shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall at or before such time have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders without recourse or warranty from the other Lenders except as
contemplated by Section 9.04 in respect of assignments to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any of the Borrowers
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each of the Borrowers consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Applicable Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Applicable Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Applicable Borrower will not make such payment, the
Administrative Agent may assume that the Applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as the

45



--------------------------------------------------------------------------------



 



case may be, the amount due. In such event, if the Applicable Borrower has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, (i) at the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of an amount denominated in Dollars) and
(ii) the rate reasonably determined by the Administrative Agent to be the cost
to it of funding such amount (in the case of an amount denominated in a Foreign
Currency).
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the applicable Issuing Bank to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if any of the Borrowers
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay, or to cause the Applicable Borrower to pay, all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if any
of the Borrowers is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it

46



--------------------------------------------------------------------------------



 



hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
          SECTION 2.20. Subsidiary Borrowers.
          (a) The Borrower may, at any time or from time to time, designate one
or more Wholly-Owned Subsidiaries of the Borrower as a “Subsidiary Borrower”
hereunder by furnishing to the Administrative Agent a Designation Letter in
duplicate, duly completed and executed by the Borrower and such Wholly-Owned
Subsidiary, together with the items described in paragraphs (e) and (f) of
Section 4.01 relating to such Subsidiary Borrower in substantially the same form
and scope as those delivered with respect to any Subsidiary Borrower designated
on the date of this Agreement and such other documents as the Administrative
Agent shall reasonably request. The Administrative Agent shall promptly notify
each Lender of any such designation by the Borrower. Upon any such designation
of a Wholly-Owned Subsidiary and, in the case of a designated Subsidiary which
is a Foreign Subsidiary, the approval of the Administrative Agent and each
Lender, such Subsidiary shall be a Subsidiary Borrower hereunder (with the
related rights and obligations) and shall be entitled to request Revolving Loans
on and subject to the terms and conditions of, and to the extent provided in,
this Agreement. The Administrative Agent and each Lender hereby acknowledge and
agree that Robbins & Myers Finance Europe B.V. is being designated as a
Subsidiary Borrower as of the Effective Date.
          (b) So long as all Loans made to any Subsidiary Borrower and any
related obligations have been paid in full and there exists no LC Exposure with
respect to Letters of Credit issued for the account of such Subsidiary Borrower,
the Borrower may terminate the status of such Subsidiary Borrower as a
Subsidiary Borrower hereunder by furnishing to the Administrative Agent a
Termination Letter in duplicate, duly completed and executed by the Borrower and
such Subsidiary. Any Termination Letter furnished hereunder shall be effective
upon receipt by the Administrative Agent, which shall promptly notify the
Lenders. Notwithstanding the foregoing, the delivery of a Termination Letter
with respect to any Subsidiary Borrower shall not terminate (i) any obligation
of such Subsidiary Borrower that remains unpaid at the time of such delivery or
(ii) the obligations of the Borrower under the Parent Guaranty or of any
Subsidiary Guarantor (including such Subsidiary Borrower) under the Subsidiary
Guaranty or any other Guarantee delivered pursuant hereto with respect to any
such unpaid obligations.
          SECTION 2.21. Additional Reserve Costs. (a) For so long as any Lender
is required to comply with (i) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (ii) the requirements of the European
Central Bank, in each case in respect of such Lender’s Eurocurrency Loans, such
Lender shall be entitled to require the Applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional

47



--------------------------------------------------------------------------------



 



interest on such Loan at a rate per annum equal to the Mandatory Costs Rate
calculated in accordance with the formula and in the manner set forth in
Exhibit D hereto.
          (b) Any additional interest owed pursuant to paragraph (a) above shall
be determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the Applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the Applicable Borrower by such Lender shall be due and payable to
the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan. If a Lender fails to give such notice at
least five Business Days before such date, then such additional interest shall
be due and payable five Business Days after such notice is given.
          SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
          (b) the Commitments, LC Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby (except (i) such Defaulting Lender’s Commitment may
not be increased or extended without its consent and (ii) the principal amount
of, or interest or fees payable on, Loans or LC Disbursements may not be reduced
or excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent);
          (c) if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the applicable Issuing Bank
only the Applicable Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with

48



--------------------------------------------------------------------------------



 



the procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated; and
          (d) so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and such
Defaulting Lender shall not participate therein).
          If (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or the applicable Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.
          In the event that the Administrative Agent, the Borrower, the
Swingline Lender and the Issuing Banks each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s

49



--------------------------------------------------------------------------------



 



Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Administrative Agent and
the Lenders that:
          SECTION 3.01. Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and, except as set forth on
Schedule 3.01, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within the Borrowers’ organizational powers and have been duly authorized by all
necessary organizational and, if required, stockholder action. Each Credit
Document has been duly executed and delivered by each Credit Party party thereto
and constitutes a legal, valid and binding obligation of each Credit Party party
thereto, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) any filings required
to be made with the Securities and Exchange Commission promptly following the
Effective Date, (b) will not violate any applicable law or regulation or the
charter, by-laws, memorandum or articles of association or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their respective assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended August 31, 2010, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended November 30, 2010, certified by its

50



--------------------------------------------------------------------------------



 



chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
          (b) Since August 31, 2010, there has been no material adverse change
in the business, assets, operations, or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any
Credit Document or the Transactions.
          (b) Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
          SECTION 3.07. Compliance with Laws and Agreements. Each of the
Borrower and its Subsidiaries is in compliance with: (a) the charter, by-laws,
memorandum or articles of association or other organizational documents
applicable to it, (b) all laws, regulations and orders of any Governmental
Authority applicable to it or its property and (c) all indentures, agreements
and other instruments binding upon it or its property, except, in each case,
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
          SECTION 3.08. Investment Company Status. Neither the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

51



--------------------------------------------------------------------------------



 



          SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. No liability to the PBGC has been, or is
expected by the Borrower or any ERISA Affiliate to be, incurred with respect to
any Plan by the Borrower, any Subsidiary or any ERISA Affiliate which is, or
could reasonably be expected to be, materially adverse to the business, property
or assets, condition (financial or otherwise) or operations of the Borrower and
its Subsidiaries taken as a whole. Neither the Borrower, any Subsidiary nor any
ERISA Affiliate has incurred, or presently expects to incur, any withdrawal
liability under Title IV of ERISA with respect to any Multiemployer Plan which
is reasonably expected to be materially adverse to the business, property or
assets, condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries taken as a whole.
          SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Credit Document
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
          SECTION 3.12. Foreign Pension Plans. Except to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect,
(a) each Foreign Pension Plan has been maintained in compliance with its terms
and in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations and orders (including all funding requirements and
the respective requirements of the governing documents for each such Foreign
Pension Plan) and has been maintained, where required, in good standing with
applicable regulatory authorities and (b) all contributions required to be made
with respect to a Foreign Pension Plan have been timely made. Neither the
Borrowers nor any Subsidiary has incurred any obligation in connection with the
termination of or withdrawal from any Foreign Pension Plan that could reasonably
be expected to have a Material Adverse Effect. No actions or proceedings have
been taken or instituted to terminate or wind-up a Foreign Pension Plan that
could reasonably be expected to have a Material Adverse Effect.

52



--------------------------------------------------------------------------------



 



          SECTION 3.13. Subsidiaries. As of the Effective Date, the Borrower has
no Subsidiaries other than those Subsidiaries listed on Schedule 3.13.
Schedule 3.13 correctly sets forth, as of the Effective Date, the jurisdiction
of organization of each Subsidiary. Schedule 3.13 correctly identifies those
Subsidiaries which constitute Material Subsidiaries as of the Effective Date.
          SECTION 3.14. Environmental Matters. In the ordinary course of its
business, the officers of the Borrower consider the effect of Environmental Laws
on the business of the Borrower and its Subsidiaries, in the course of which
they identify and evaluate potential risks and liabilities accruing to the
Borrower due to Environmental Laws. On the basis of this consideration, the
Borrower has concluded that Environmental Laws cannot reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any Subsidiary has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
          SECTION 3.15. Regulation U. Margin stock (as defined in Regulation U
of the Board) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries which are subject to any limitation on sale or
pledge or any other restriction hereunder. None of the making of any Loan or the
use of the proceeds thereof, the issuance of any Letter of Credit hereunder or
any other aspect of the Transactions hereunder will violate or be inconsistent
with the provisions of Regulation T, Regulation U or Regulation X of the Board.
          SECTION 3.16. Solvency. On the Effective Date, after giving effect to
the consummation of the Transactions and the payment of all fees, costs and
expenses payable by the Borrower with respect to the Transactions, each of the
Borrower and each of its Subsidiaries is Solvent.
          SECTION 3.17. Labor Relations. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no significant unfair
labor practice complaint pending against the Borrower or any of its Subsidiaries
or, to the best knowledge of the Borrower, threatened against any of them before
the National Labor Relations Board or any similar Governmental Authority in any
jurisdiction, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Borrower or any of its Subsidiaries or, to the best knowledge of the
Borrower, threatened against any of them, (b) no significant strike, labor
dispute, slowdown or stoppage is pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries and (c) to the best knowledge of the
Borrower, no question concerning union representation exists with respect to the
employees of the Borrower or any of its subsidiaries, except (with respect to
any matter specified in clause (a), (b) or (c) above, either individually or in
the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.

53



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Borrowers shall have duly executed and delivered to the
Administrative Agent (or its counsel) a note payable to each Lender that has
requested a note in the amount of its respective Commitment and all other Credit
Documents shall have been duly executed and delivered by the appropriate Credit
Party to the Administrative Agent (or its counsel), all of which shall be in
full force and effect.
          (c) The Administrative Agent (or its counsel) shall have received from
each Subsidiary Guarantor a duly executed and delivered Subsidiary Guaranty.
          (d) The Administrative Agent (or its counsel) shall have received from
the Borrower a duly executed and delivered Parent Guaranty.
          (e) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Thompson Hine LLP, counsel for the Borrowers and the
Subsidiary Guarantors, and (ii) an opinion of counsel to Robbins & Myers Finance
Europe B.V., as a Subsidiary Borrower, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and covering such other
matters relating to the Borrowers, the Subsidiary Guarantors, this Agreement or
the Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
          (f) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers and
the Subsidiary Guarantors, the authorization of the Transactions and any other
legal matters relating to the Borrowers, the Subsidiary Guarantors, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
          (g) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

54



--------------------------------------------------------------------------------



 



          (h) Except as expressly set forth herein with respect to the deemed
re-issuance of the Existing Letters of Credit, the Existing Credit Agreement
shall have been terminated, all principal, interest and other amounts owing
thereunder shall be contemporaneously repaid in full with the proceeds of the
Loans made on the Effective Date or otherwise and arrangements satisfactory to
the Administrative Agent shall have been made for the release of all related
Liens thereunder as contemplated by Section 9.16.
          (i) The Administrative Agent, the Lenders and the Lead Arranger shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out of pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
          (j) The Administrative Agent shall have received copies of all
Governmental Authority and third party approvals necessary or, in the reasonable
discretion of the Administrative Agent, advisable in connection with the
Transactions and all other documents reasonably requested by the Administrative
Agent.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 3:00 p.m., New York City time, on April 30, 2011
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
          (a) The representations and warranties of the Credit Parties set forth
in the Credit Documents shall be true and correct in all material respects
(except that any representation or warranty which is already qualified as to
materiality or by reference to Material Adverse Effect shall be true and correct
in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (except any such representation or warranty that expressly relates to
or is made expressly as of a specific earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(except that any representation or warranty which is already qualified as to
materiality or by reference to Material Adverse Effect shall be true and correct
in all respects) with respect to or as of such specific earlier date).
          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

55



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
          (a) within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
          (b) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
          (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.09, 6.10 and 6.11, (iii) setting forth
in reasonable detail all Bank Guarantees outstanding as of the end of applicable
fiscal period and the nature and amount of all collateral securing the same and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
          (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to

56



--------------------------------------------------------------------------------



 



any or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
          (e) promptly upon completion, but in any event not later than 60 days
after the commencement of each fiscal year of the Borrower, a copy of
projections by the Borrower of its consolidated balance sheet and related
consolidated statements of operations and cash flows for such fiscal year
(including all material assumptions to such projections) and a budget for such
fiscal year, all in form customarily prepared by the Borrower’s management, such
projected financial statements to be accompanied by a certificate of a Financial
Officer to the effect that such projected financial statements have been
prepared in good faith, based on assumptions that the Borrower believes to be
reasonable and based on the best information available to the Borrower and that
such Financial Officer has no reason to believe they are misleading, in any
material respect in light of the circumstances existing at the time of
preparation thereof; and
          (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
          Information required to be delivered pursuant to this Section 5.01
shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports containing such information, shall have been posted
by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or such reports shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov or on
the Borrower’s website at http://www.robbinsmyers.com and the Borrower has given
notice that such reports are so available. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or

57



--------------------------------------------------------------------------------



 



development requiring such notice and any action taken or proposed to be taken
with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
          SECTION 5.04. Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
          SECTION 5.06. Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
          SECTION 5.07. Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of
the Loans will be used only for general corporate purposes of the Borrower and
its Subsidiaries, including the refinancing of the Existing Credit Agreement. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support general corporate purposes.

58



--------------------------------------------------------------------------------



 



          SECTION 5.09. Additional Subsidiary Guarantors.
          (a) Effective upon any Domestic Subsidiary which is not a Material
Subsidiary on the date hereof (either because it is not a Domestic Subsidiary on
the date hereof or because it does not on the date hereof meet the criteria for
a Material Subsidiary) becoming a Material Subsidiary, the Borrower shall cause
such Domestic Subsidiary to, within ten (10) Business Days (or such longer
period to which the Administrative Agent may agree), execute and deliver to the
Administrative Agent for the benefit of the Guaranteed Parties a joinder to the
Subsidiary Guaranty together with a legal opinion and such related certificates
and corporate documents as the Administrative Agent may reasonably request. The
Borrower shall promptly notify the Administrative Agent at any time at which any
Domestic Subsidiary becomes a Material Subsidiary.
          (b) If at any time the then existing Material Subsidiaries (i) have
assets with an aggregate book value equal to less than 85% of the aggregate book
value of the assets of all Domestic Subsidiaries at such time or (ii) generated
less than 85% of the total revenue of all Domestic Subsidiaries over the four
fiscal quarter period most recently ended prior to such time, then the Borrower
shall promptly designate in writing to the Administrative Agent one or more
additional Domestic Subsidiaries as “Material Subsidiaries” and cause such
additional Domestic Subsidiary or Domestic Subsidiaries, as applicable, to,
within ten (10) Business Days (or such longer period to which the Administrative
Agent may agree), execute and deliver to the Administrative Agent for the
benefit of the Guaranteed Parties a joinder to the Subsidiary Guaranty together
with a legal opinion and such related certificates and corporate documents as
the Administrative Agent may reasonably request such that the foregoing minimum
asset and/or total revenue tests, after giving effect to such designation, would
have been satisfied.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
          SECTION 6.01. Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
          (a) Indebtedness created under the Credit Documents;
          (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
          (c) Intercompany Indebtedness existing on the date hereof that is set
forth on Schedule 6.01, or arising thereafter; provided, that all Intercompany
Indebtedness existing on the date hereof is listed on Schedule 6.01;

59



--------------------------------------------------------------------------------



 



          (d) Indebtedness for borrowed money of Foreign Subsidiaries to
unrelated third parties (including Guarantees with respect thereto by the
Borrower or any other Subsidiaries, so long as such Guarantees are unsecured)
that does not exceed $40,000,000 in an aggregate principal amount outstanding at
any time;
          (e) Indebtedness of the Borrower or any Wholly-Owned Subsidiary that
is a Domestic Subsidiary to Foreign Subsidiaries; provided, that such
Indebtedness is unsecured and is created and outstanding under an agreement or
instrument pursuant to which such Indebtedness is subordinated to the Credit
Document obligations on terms and conditions satisfactory to the Administrative
Agent;
          (f) Indebtedness owed to any person providing worker’s compensation,
health, disability or other employee benefits, property, casualty or liability
insurance to the Borrower or any Subsidiary, so long as such Indebtedness shall
not be in excess of the amount of the unpaid cost or estimated or negotiated
amounts of, and shall be incurred only to defer the cost or estimated or
negotiated amounts of, such insurance for the applicable insurance period for
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such period;
          (g) Guarantees by the Borrower of Indebtedness of any Domestic
Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any Domestic
Subsidiary, in each case, to the extent the guaranteed Indebtedness is permitted
pursuant to this Section 6.01;
          (h) Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that such Indebtedness is incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement;
          (i) Indebtedness under Swap Agreements permitted by Section 6.05;
          (j) Indebtedness from one Wholly-Owned Foreign Subsidiary to another
Wholly-Owned Foreign Subsidiary; provided, that such Indebtedness (i) is
incurred in good faith, in the ordinary course of business, and for a legitimate
company purpose, (ii) is unsecured and (iii) is, by its terms, not assignable,
transferable, sellable, or otherwise pledgeable to any third party;
          (k) Indebtedness of Foreign Subsidiaries (other than Wholly-Owned
Foreign Subsidiaries) to Wholly-Owned Foreign Subsidiaries; provided, that such
Indebtedness (i) is incurred in good faith, in the ordinary course of business,
and for a legitimate company purpose, (ii) is unsecured and (iii) is, by its
terms, not assignable, transferable, sellable, or otherwise pledgeable to any
third party;
          (l) Indebtedness of the Borrower or any of its Subsidiaries incurred
in connection with the issuance of Bank Guarantees; provided, that the aggregate
principal Dollar Equivalent of such Bank Guarantees does not exceed $30,000,000
at any one time;

60



--------------------------------------------------------------------------------



 



          (m) Indebtedness of the Borrower or any Subsidiary as an account party
in respect of trade letters of credit in the ordinary course of business; and
          (n) other unsecured Indebtedness of the Borrower or any Subsidiary so
long as, both before and after giving effect to the incurrence of such
Indebtedness, the Borrower is in pro forma compliance with Section 6.10.
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
          (a) Permitted Encumbrances;
          (b) any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
          (c) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
          (d) Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;
          (e) Liens on assets of Foreign Subsidiaries securing Indebtedness or
guarantees permitted under Section 6.01(d); and
          (f) other Liens securing Indebtedness at no time exceeding $5,000,000
in aggregate principal amount.
          SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time

61



--------------------------------------------------------------------------------



 



thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Person
may merge with or into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary (and, if either such Subsidiary is a Subsidiary
Guarantor, then the surviving entity shall also be a Subsidiary Guarantor) and
(iii) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and could not reasonably be expected to have a Material Adverse Effect;
provided that any such merger involving a Person that is not a Wholly-Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.
          (b) The Borrower will not, nor will it permit any Subsidiary to, make
any Asset Disposition except for (i) Asset Dispositions among the Borrower and
one or more Domestic Subsidiaries (subject to compliance with Section 5.09),
among Domestic Subsidiaries (subject to compliance with Section 5.09) or among
Foreign Subsidiaries (other than any Subsidiary Borrowers), (ii) Asset
Dispositions by Foreign Subsidiaries (other than any Subsidiary Borrower) to the
Borrower or any Subsidiary, (iii) Asset Dispositions expressly permitted by
Sections 6.04, 6.06 or 6.07, (iv) Romaco Sales, (v) the disposition of assets in
Sale and Leaseback Transactions permitted by Section 6.11 to the extent the
aggregate Net Cash Proceeds thereof do not exceed $30,000,000 and (vi) other
Asset Dispositions of property that, together with all other property of the
Borrower and its Subsidiaries previously leased, sold or disposed of in Asset
Dispositions made pursuant to this Section 6.03(b)(vi) during the twelve-month
period ending with the month in which any such lease, sale or other disposition
occurs, do not constitute a Substantial Portion of the property of the Borrower
and its Subsidiaries.
          (c) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto. The Borrower will not
permit any Subsidiary Borrower to cease to be a Wholly-Owned Subsidiary.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a Wholly-Owned Subsidiary prior to such merger) any Equity
Interests, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:
          (a) Permitted Investments;
          (b) (i) equity investments existing on the date hereof by the Borrower
in the Subsidiaries listed on Schedule 6.04, (ii) contributions of equity made
after the date hereof to Wholly-Owned Subsidiaries that are Domestic
Subsidiaries, (iii) contributions of equity made

62



--------------------------------------------------------------------------------



 



after the date hereof to (A) Subsidiaries of the Borrower and (B) entities that
are organized under the laws of the United States of America, any state thereof
or the District of Columbia that are not Controlled by the Borrower that do not
(together with investments made pursuant to Section 6.04(l)) exceed the
aggregate principal amount of $30,000,000 during any fiscal year of the
Borrower; provided that contributions of equity made in accordance with clause
(b)(iii)(B) hereof shall not exceed $5,000,000 during any fiscal year of the
Borrower, and (iv) treasury stock held by the Borrower and its Subsidiaries on
the date hereof or acquired by the Borrower or a Subsidiary as permitted
pursuant to Section 6.06;
          (c) loans and advances made after the date hereof by the Borrower or
any Wholly-Owned Subsidiary to any Subsidiary or the Borrower; provided, that
any such loan or advance is otherwise permitted pursuant to Section 6.01(c);
          (d) trade accounts receivable (and related notes and instruments)
arising in the ordinary course of business consistent with past practices;
          (e) (i) advances to employees for home-swing loans and moving and
travel expenses in the ordinary course of business consistent with past
practices, and guarantees by the Borrower in connection with home-swing loans of
third parties to employees and (ii) loans to executive officers of the Borrower
to assist in the payment of taxes resulting from an election made under Section
83(b) of the Code;
          (f) securities held by the Borrower or any of the Subsidiaries prior
to the date hereof and listed in Schedule 6.04;
          (g) in connection with one or more non-hostile acquisitions by the
Borrower or any Restricted Subsidiary, any assets or Equity Interests (other
than Margin Stock) of any other Person (such assets, in the case of an asset
acquisition, or Person, in the case of the acquisition of Equity Interests, is
referred to herein as the “Acquired Entity”) so long as (A) in the case of an
acquisition of assets, such assets are to be used, and in the case of an
acquisition of Equity Interests, the Person so acquired is engaged, in a
business substantially similar or related to the businesses of the Borrower on
the date hereof, (B) the Borrower shall have provided the Lenders with such
information as the Lenders shall reasonably request, (C) on the date of such
acquisition and immediately after giving effect thereto, the representations and
warranties set forth in Article III hereof shall be true and correct in all
material respects with the same effect as though made on and as of such date and
no Default or Event of Default shall exist, (D) after giving effect to such
Permitted Acquisition (as defined below), the Borrower shall have delivered to
the Administrative Agent calculations satisfactory to the Administrative Agent
demonstrating that on a pro forma basis the Borrower is in compliance with
Sections 6.09 and 6.10, (E) in the case of an acquisition of Equity Interests of
a Person, the Borrower acquires directly or indirectly 100% of the Equity
Interests of such Person; and (F) if immediately prior, and after giving effect,
to such acquisition the Consolidated Leverage Ratio is greater than 3.00 to
1.00, the total aggregate consideration for all such acquisitions in any fiscal
year of the Borrower shall not exceed $75,000,000 (such consideration to
include, without limitation, the amount of Indebtedness incurred pursuant
thereto as permitted by Section 6.01(k)) (any acquisition satisfying each of the
criteria set forth in the preceding clauses (A) through (F) being referred to
herein as a “Permitted Acquisition”);

63



--------------------------------------------------------------------------------



 



          (h) Guarantees constituting Indebtedness permitted by Section 6.01;
          (i) loans and advances made after the date hereof by (i) any Foreign
Subsidiaries to the Borrower or any Wholly-Owned Subsidiary that is a Domestic
Subsidiary that are permitted pursuant to Section 6.01(e) and (ii) any
Wholly-Owned Foreign Subsidiary to another Wholly-Owned Foreign Subsidiary;
          (j) loans to any Affiliate of the Borrower or its Subsidiaries;
provided, that such loans do not exceed an aggregate principal amount equal to
$5,000,000 at any one time outstanding;
          (k) a contribution of assets to any Subsidiary Borrower or any
Wholly-Owned Subsidiary that is a Domestic Subsidiary to the extent permitted by
Section 6.03(b); and
          (l) other loans, investments and Guarantees which do not in aggregate
principal amount at any time exceed $30,000,000.
          SECTION 6.05. Swap Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.
          SECTION 6.06. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare, pay or make, or agree to declare,
pay or make, directly or indirectly, any Restricted Payment, except (a) the
Borrower may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its common stock, (b) any Subsidiary may
declare and pay dividends or make other distributions to the Borrower or any
Wholly-Owned Subsidiary, or, in an amount not to exceed $5,000,000 in each
fiscal year, to any other Person, (c) the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries and (d) the
Borrower may (i) purchase or redeem Equity Interests of the Borrower and/or
(ii) pay cash dividends to the holders of its Equity Interests so long as, in
either case, (x) no Default has occurred and is continuing on the date of such
purchase, redemption or payment and (y) if immediately prior to, and after
giving effect to, payment of such dividends the Consolidated Leverage Ratio is
greater than 2.75 to 1.00, the aggregate amount of all such purchases,
redemptions and payments in the Fiscal Year in which such purchase, redemption
or payment occurs do not exceed $25,000,000.
          SECTION 6.07. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions

64



--------------------------------------------------------------------------------



 



between or among Credit Parties and other Subsidiaries not involving any other
Affiliate, (c) any transaction permitted by Section 6.04 and (d) Restricted
Payment permitted by Section 6.06. Notwithstanding the foregoing, the Borrower
and the Subsidiaries may engage in transactions on a non-arm’s-length basis in
connection with “beachhead” pricing in new markets as long as such transactions
are permitted by the rules and regulations regarding international transfer
pricing set forth in the Code.
          SECTION 6.08. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement within the control of the
Borrower or any of its Subsidiaries that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Equity Interests or to make or repay loans or advances to
the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.
          SECTION 6.09. Minimum Consolidated Interest Coverage Ratio. The
Borrower will not permit the Consolidated Interest Coverage Ratio as of the end
of any fiscal quarter of the Borrower to be less than 3.00 to 1.00.
          SECTION 6.10. Maximum Consolidated Leverage Ratio. The Borrower will
not permit the Consolidated Leverage Ratio as of the end of any fiscal quarter
of the Borrower to exceed 3.25 to 1.00.
          SECTION 6.11. Sale and Leaseback Transactions. The Borrower will not,
nor will it permit any Subsidiary to, enter into or suffer to exist any Sale and
Leaseback Transaction to the extent the aggregate net sale proceeds thereof
exceed $30,000,000 after the date hereof.
          SECTION 6.12. Amendment of Organizational Documents. The Borrower will
not, and will not cause or permit any of the Subsidiaries to, enter into any
amendment, modification or waiver of the certificate of incorporation or by-laws
or comparable governing instruments of the Borrower or any of the Subsidiaries
as in effect on the date hereof, other than amendments, modifications and
waivers which are not, individually or in the aggregate, adverse in any material
respect to the rights or interests of the Lenders.

65



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) any of the Borrowers shall fail to pay any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement or any cash
collateral amount due pursuant to Section 2.06(j) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
          (b) any of the Borrowers shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Credit Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI;
          (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
          (f) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

66



--------------------------------------------------------------------------------



 



          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, winding-up, administration,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, administration, receivership or similar law now
or hereafter in effect or (ii) the appointment of a liquidator, receiver,
trustee, custodian, sequestrator, conservator, administrator, administrative
receiver or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
          (i) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, winding-up, administration,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a liquidator, receiver, trustee, custodian,
sequestrator, conservator, administrator or similar official for the Borrower or
any Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
          (j) the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;
          (l) an ERISA Event or circumstance in respect of any Foreign Pension
Plan shall have occurred that, in the opinion of the Required Lenders, when
taken together with all other ERISA Events and such circumstances that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
          (m) a Change in Control shall occur; or
          (n) except as a result of a transaction permitted by Section 6.03(a)
or (b) or as contemplated by the penultimate paragraph of Article VIII, the
Parent Guaranty, the Subsidiary Guaranty or any other Guarantees provided
pursuant hereto or any provisions of any of the foregoing shall cease to be in
full force or effect as to the Borrower or any Subsidiary Guarantor, or the
Borrower, any Subsidiary Guarantor or any Person acting for or on behalf of the
Borrower or any Subsidiary Guarantor shall deny or disaffirm the Borrower’s or
such Subsidiary Guarantor’s obligations under any of the foregoing;

67



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to any Credit
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Credit Party
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or

68



--------------------------------------------------------------------------------



 



willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and

69



--------------------------------------------------------------------------------



 



their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          The Administrative Agent shall be permitted from time to time to
designate one of its Affiliates (and hereby designates J.P. Morgan Europe
Limited) to perform the duties to be performed by the Administrative Agent
hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies. The provisions of this Article VIII shall apply to any such
Affiliate mutatis mutandis.
          If all of the Equity Interests held by the Borrower and its
Subsidiaries in any Subsidiary Guarantor are sold or transferred in a
transaction permitted hereunder (other than to the Borrower or to a Subsidiary
thereof) at a time when the Borrower has certified to the Administrative Agent
in writing that no Default has occurred and is continuing, such Subsidiary
Guarantor and its subsidiaries shall be released from the Subsidiary Guaranty
upon the consummation of such transaction and the Administrative Agent is
authorized and directed to take any actions deemed appropriate in order to
effect the foregoing.
          No Lender identified in this Agreement as a “Co-Syndication Agent”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Administrative Agent in the preceding paragraph.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower or any Subsidiary Borrower, to it at Robbins &
Myers, Inc., 51 Plum Street, Suite 260, Dayton, Ohio 45440, Attention of
Christopher M. Hix (Telecopy No. (937) 458-6655), with a copy to Thompson Hine
LLP, 2000 Courthouse

70



--------------------------------------------------------------------------------



 



Plaza, N.E., P.O. Box 8801, Dayton, Ohio, 45401-8801, Attention of David A.
Neuhardt, Esq. (Telecopy No. (937) 443-6635);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Floor 7, Chicago, Illinois 60603,
Attention of Darren Cunningham (Telecopy No. (888) 292-9533);
     (iii) if to the Administrative Agent for Eurocurrency Loans in Foreign
Currencies, to J.P. Morgan Europe Limited, 125 London Wall, London EC2Y 5AJ,
Attention of Ching Loh/The Manager, Telecopy No. +44(0) 207 777 2360);
     (iv) if to JPMCB in its capacity as Issuing Bank, to it at 10 South
Dearborn, Floor 7, Chicago, Illinois 60603, Attention of Cassandra Groves
(Telecopy No. (312) 732-2729);
     (v) if to the Swingline Lender, to it at 10 South Dearborn, Floor 7,
Chicago, Illinois 60603, Attention of Darren Cunningham (Telecopy No.
(888) 292-9533); and
     (vi) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default,

71



--------------------------------------------------------------------------------



 



regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, or (vi) release any Subsidiary
Guarantor (which at the time of such release is a Material Subsidiary) from its
obligations under the Subsidiary Guaranty (or any other Guarantee entered into
pursuant hereto) without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be and, without limiting
the foregoing, Section 2.22 shall not be amended or modified without the consent
of each of such parties.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any

72



--------------------------------------------------------------------------------



 



and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrowers may not assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrowers without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder

73



--------------------------------------------------------------------------------



 



except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; provided further, that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and
          (C) each Issuing Bank.
     (ii) Assignments shall be subject to the following additional conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 payable by the assigning Lender; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates

74



--------------------------------------------------------------------------------



 



one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower and its affiliates,
the other Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the

75



--------------------------------------------------------------------------------



 



information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (c) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each

76



--------------------------------------------------------------------------------



 



person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging (including in a pdf or
similar file format) shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

77



--------------------------------------------------------------------------------



 



          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any of
the Borrowers against any of and all the obligations of such Person now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of the Borrowers hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrowers or their respective
properties in the courts of any jurisdiction.
          (c) Each of the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER

78



--------------------------------------------------------------------------------



 



PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any of the Borrowers
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-

79



--------------------------------------------------------------------------------



 



PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES, THE OTHER CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
          SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Person, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.
          SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
          (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the

80



--------------------------------------------------------------------------------



 



currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, each Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss, and if
the amount of the Agreement Currency so purchased exceeds the sum originally due
to the Applicable Creditor in the Agreement Currency, the Applicable Creditor
agrees to remit such excess to the Borrower. The obligations of the Borrower
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
          SECTION 9.16. Existing Credit Agreement Matters. Each Lender (as
defined in this Agreement) which is also a “Lender” under the Existing Credit
Agreement (an “Existing Lender”) hereby authorizes and directs the
Administrative Agent to give such notices and take such actions as it deems
necessary or appropriate to terminate the Collateral Documents and effectuate
the release of all Collateral pledged pursuant thereto and of the guarantors
from the Guarantee Agreement. Without limiting the foregoing, each Existing
Lender authorizes and directs the Administrative Agent, acting on behalf of such
Existing Lender, to instruct the Collateral Agent to release all of the
Collateral from the Lien of the Collateral Documents (and to release all
guarantors from the Guarantee Agreement) as contemplated by Section 8 of the
Collateral Agency Agreement, such instruction to be given on the Effective Date
(as defined in this Agreement). Defined terms used in this Section 9.16 shall
have the meanings set forth in the Existing Credit Agreement except as otherwise
indicated.
[signature pages follow]

81



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            ROBBINS & MYERS, INC.
      By   Christopher M. Hix         Name:   Christopher M. Hix        Title:  
Vice President and Chief Financial Officer        ROBBINS & MYERS FINANCE EUROPE
B.V.,
as a Subsidiary Borrower
      By   Christopher M. Hix         Name:   Christopher M. Hix        Title:  
Managing Director        JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent
      By   Dana J. Morgan         Name:   Dana J. Morgan        Title:   Vice
President        BANK OF MONTREAL,
as a Lender
      By   Thad D. Rasche         Name:   Thad D. Rasche        Title:  
Director        PNC BANK, N.A.,
as a Lender
      By   Neal J. Hinker         Name:   Neal J. Hinker        Title:   Sr.
Vice President   

Signature Page to Robbins & Myers Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as a Lender
      By   T. Alan Smith         Name:   T. Alan Smith        Title:   Managing
Director        BANK OF AMERICA,
as a Lender
      By   Anthony M. Buehler         Name:   Anthony M. Buehler        Title:  
Senior Vice President        CITIZENS BANK OF PENNSYLVANIA,
as a Lender
      By   Philip R. Medsger         Name:   Philip R. Medsger        Title:  
Senior Vice President        HSBC BANK USA, National Association
as a Lender
      By   Christopher S. Helmeci         Name:   Christopher S. Helmeci       
Title:   Sr. Relationship Manager        FIFTH THIRD BANK,
as a Lender
      By   Megan S. Szewc         Name:   Megan S. Szewc        Title:   Vice
President   

Signature Page to Robbins & Myers Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:   ________________________
 
       
2.
  Assignee:   ________________________
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
        3.   Borrower(s): Robbins & Myers, Inc. and the Subsidiary Borrowers
from time to time party to the Credit Agreement
 
        4.   Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



          5.   Credit Agreement: The $150,000,000 Credit Agreement dated as of
March [___], 2011 among Robbins & Myers, Inc., the Subsidiary Borrowers from
time to time party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, as amended, restated, supplemented or otherwise
modified and in effect from time to time.
 
        6.   Assigned Interest:

                  Aggregate Amount of   Amount of     Commitment/Loans for  
Commitment/Loans   Percentage Assigned of all Lenders   Assigned  
Commitment/Loans2
$
    $       %  
$
    $       %  
$
    $       %  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Credit Parties and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

2



--------------------------------------------------------------------------------



 



[Consented to and]3 Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent

            By         Title:      [Consented to:]4

[NAME OF RELEVANT PARTY]
    By         Title:           

 

3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   4   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Bank) is required
by the terms of the Credit Agreement.

3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrowers, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or email (in a .pdf or similar file) shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF DESIGNATION LETTER
___________________, ______
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders party to the
Credit Agreement referred to below
[_________________________]
[_________________________]
Attention: [_______________]
Ladies and Gentlemen:
We refer to the Credit Agreement (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”)
dated as of March[__], 2011 among Robbins & Myers, Inc. (the “Borrower”), the
Subsidiary Borrowers from time to time party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used in this Designation Letter have the meanings
ascribed thereto in the Credit Agreement.
The Borrower hereby designates [_____________] (the “Designated Subsidiary”), a
Wholly-Owned Subsidiary of the Borrower and a [corporation duly incorporated
under the laws of [_______]], as a “Subsidiary Borrower” in accordance with
Section 2.20 of the Credit Agreement until such designation is terminated in
accordance with Section 2.20 of the Credit Agreement.
The Designated Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Subsidiary Borrower
under the Credit Agreement and agrees and confirms that, upon your execution and
return to the Borrower of the enclosed copy of this letter, the Designated
Subsidiary shall be a Subsidiary Borrower for purposes of the Credit Agreement
and agrees to be bound by and perform and comply with the terms and provisions
of the Credit Agreement applicable to it as if it had originally executed the
Credit Agreement as a Subsidiary Borrower. The Designated Subsidiary hereby
authorizes and empowers the Borrower to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including borrowing requests and interest elections under the Credit
Agreement) and other communications in connection with the Credit Agreement and
the transactions contemplated thereby and for the purposes of modifying or
amending any provision of the Credit Agreement and further agrees that the
Administrative Agent and each Lender may conclusively rely on the foregoing
authorization.
The Borrower hereby represents and warrants to the Administrative Agent, and
each Lender that, before and after giving effect to this Designation Letter,
(i) the representations and warranties set forth in Article III of the Credit
Agreement are true and correct on the date hereof as if made on and as of the
date hereof, and (ii) no Default has occurred and is continuing. The Designated
Subsidiary represents and warrants that, in so far as they relate to such
Designated Subsidiary,

 



--------------------------------------------------------------------------------



 



each of the representations and warranties set forth in Article III of the
Credit Agreement is true and correct on the date hereof as if made on and as of
the date hereof. This Designation Letter shall be governed by, and construed in
accordance with, the internal laws (without regard to the conflict of laws
provisions) of the State of New York. Without limiting any other provisions
hereof, the Designated Subsidiary hereby submits to jurisdiction and makes the
waivers and otherwise in all aspects agrees to the terms of Sections 9.09(b),
(c) and (d) of the Credit Agreement as if fully set forth herein.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DESIGNATION LETTER BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

            Very truly yours,

ROBBINS & MYERS, INC.
      By:           Name:           Title:           [NAME OF DESIGNATED
SUBSIDIARY]
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF TERMINATION LETTER
___________________, ______
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders party to the
Credit Agreement referred to below
[_________________________]
[_________________________]
Attention: [_______________]
Ladies and Gentlemen:
          We refer to the Credit Agreement (as amended, restated, supplemented
or otherwise modified and in effect from time to time, the “Credit Agreement”)
dated as of March[__], 2011 among Robbins & Myers, Inc. (the “Borrower”), the
Subsidiary Borrowers from time to time party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used in this Termination Letter have the meanings
ascribed thereto in the Credit Agreement.
          The Borrower hereby terminates the status as a Subsidiary Borrower of
_________________, a corporation incorporated under the laws of _______________
(the “Designated Subsidiary”), in accordance with Section 2.20 of the Credit
Agreement, effective as of the date of receipt of this notice by the
Administrative Agent. The undersigned hereby represent and warrant that all
Loans made to the Designated Subsidiary and all related interest have been paid
in full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not terminate (a) any obligation of such Designated
Subsidiary that remains unpaid on the date hereof (including, without
limitation, any obligation arising hereafter in respect of the Designated
Subsidiary under Sections 2.15, 2.16 or 2.17 of the Credit Agreement) or (b) the
obligations of the Borrower under the Parent Guaranty with respect to any such
unpaid obligations of the Designated Subsidiaries.

            Very truly yours,

ROBBINS & MYERS, INC.
      By:           Name:           Title:           [SUBSIDIARY BORROWER]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D
MANDATORY COSTS RATE

1.   The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with:

(a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or
(b) the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Costs Rate will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.   3.   The
Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by such Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Facility Office.  
4.   The Additional Cost Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

  (a)   in relation to any Loan denominated in Sterling (if applicable):

AB+C(B-D)+E x 0.01 per cent per annum
               100 - (A+C)

  (b)   in relation to any Loan denominated in any currency other than Sterling:

E x 0.01 per cent per annum
   300
Where:

“A”   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 



--------------------------------------------------------------------------------



 



“B”   is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Costs Rate and, if applicable, the additional rate of interest
specified in Section 2.13(c)) payable for the relevant Interest Period on such
Loan.   “C”   is the percentage (if any) of Eligible Liabilities which that
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.   “D”   is the percentage rate per annum
payable by the Bank of England to the Administrative Agent on interest bearing
Special Deposits.   “E”   is designed to compensate Lenders for amounts payable
under the Fees Rules and is calculated by the Administrative Agent as being the
average of the most recent rates of charge supplied by the Reference Banks to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.   5.   For the purposes of this Schedule:

    “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.

    “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement relating to the relevant Loans.

    “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits.

    “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

    “Reference Banks” means the principal London office of JPMorgan Chase Bank,
National Association.

    “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.   6.   In application of the above formulae, A,
B, C and D will be included in the formulae as percentages (i.e. 5% will be
included in the formula as 5 and not as 0.05). A negative result obtained by
subtracting D from B shall be taken as zero. The resulting figures shall be
rounded to four decimal places.   7.   If requested by the Administrative Agent,
each Reference Bank shall, as soon as practicable after publication by the
Financial Services Authority, supply to the Administrative Agent, the rate of
charge payable by such Reference Bank to the Financial

2



--------------------------------------------------------------------------------



 



    Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by such Reference Bank as being the average of the Fee Tariffs applicable to
such Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of such Reference Bank.   8.   Each Lender shall
supply any information required by the Administrative Agent for the purpose of
calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information in writing on or prior to the
date on which it becomes a Lender:     (a) the jurisdiction of its Facility
Office; and     (b) any other information that the Administrative Agent may
reasonably require for such purpose.       Each Lender shall promptly notify the
Administrative Agent in writing of any change to the information provided by it
pursuant to this paragraph.   9.   The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Reference Bank for the
purpose of E above shall be determined by the Administrative Agent based upon
the information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a lending office in the same jurisdiction as its Facility
Office.   10.   The Administrative Agent shall have no liability to any Person
if such determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.   11.   The Administrative
Agent shall distribute the additional amounts received as a result of the
Mandatory Costs Rate to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any determination by the
Administrative Agent pursuant to this Exhibit in relation to a formula, the
Mandatory Costs Rate, an Additional Cost Rate or any amount payable to a Lender
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.   13.   The Administrative Agent may from time to time, after
consultation with the Borrower and the relevant Lenders, determine and notify to
all parties any amendments which are required to be made to this Exhibit in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

3



--------------------------------------------------------------------------------



 



EXHIBIT E
EXHIBIT E-1
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March[__], 2011 among Robbins & Myers, Inc. (the
“Borrower”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
     The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Applicable Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Applicable Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

        [NAME OF LENDER]
    By:         Name:         Title:        

Date: ________ __, 20__

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March[__], 2011 among Robbins & Myers, Inc. (the
“Borrower”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished the Administrative Agent and the Applicable
Borrower with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Applicable
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished the Applicable Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

        [NAME OF LENDER]
    By:         Name:         Title:        

Date: ________ __, 20__

2



--------------------------------------------------------------------------------



 



EXHIBIT E-3
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
     Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March[__], 2011 among Robbins & Myers, Inc. (the
“Borrower”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
     The undersigned has furnished its participating Lender with a certificate
of its non-U.S. person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

        [NAME OF LENDER]
    By:         Name:         Title:        

Date: ________ __, 20__

3



--------------------------------------------------------------------------------



 



EXHIBIT E-4
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March[__], 2011 among Robbins & Myers, Inc. (the
“Borrower”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
     The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

        [NAME OF PARTICIPANT]
    By:         Name:         Title:        

Date: ________ __, 20__

4